              Case 1:17-cv-11506-NMG Document 51 Filed 11/08/18 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS



    LOUIS MANDARINI III, as he is EXECUTIVE
    DIRECTOR, MASSACHUSETTS LABORERS’ HEALTH
    AND WELFARE FUND, MASSACHUSETTS LABORERS’
    PENSION FUND and MASSACHUSETTS LABORERS’
    ANNUITY FUND; JAMES V. MERLONI, JR., as he is
    ADMINISTRATOR, NEW ENGLAND LABORERS’                                               C.A. No. 17-11506 NMG
    TRAINING TRUST FUND; and JOSEPH BONFIGLIO, as he
    is TRUSTEE, MASSACHUSETTS LABORERS’ LEGAL
    SERVICES FUND,
          Plaintiffs,

                                       vs.

    HIGHWAY SAFETY SOLUTIONS, INC. and HI-WAY
    SAFETY SYSTEMS, INC.,
         Defendants.


                  PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO REPLY
                      TO DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                    MOTION TO COMPEL PRODUCTION OF DOCUMENTS

           Pursuant to Local Rule 7.1 and 37.1, Plaintiffs Louis A. Mandarini, III, as he is Executive

Director of the Massachusetts Laborers’ Health and Welfare Fund, et. al. (“the Funds” or

“Plaintiffs”) respectfully request leave to file a brief reply to Defendants Highway Safety

Solutions, Inc. (“Solutions”) and Hi-Way Safety Systems, Inc. (“Systems”) (collectively

“Defendants”)’s oppositions to Plaintiffs’ motion to compel production of documents.1 As

ground therefore, Plaintiffs state:

           1.        Defendants’ oppositions raise issues not anticipated by Plaintiffs’ motion to

compel. Namely, Plaintiffs wish to respond to Defendants’ assertions that:




1
    Plaintiffs intend to file a single reply jointly addressing both Defendants’ oppositions.

                                                              1
          Case 1:17-cv-11506-NMG Document 51 Filed 11/08/18 Page 2 of 3



             a. Plaintiffs are not entitled to discovery from Systems because (i) Plaintiffs’

                discovery requests for documents concerning “Laborer Employees” are too

                narrowly tailored to include Systems’ employees, and (ii) the MOU which

                initially bound Solutions to the collective bargaining agreement explicitly

                excluded Systems; and

             b. Plaintiffs are not entitled to contracts, bidding documents, correspondence,

                invoices, or banking records from either Systems of Solutions because the

                documents are irrelevant and/or production would be overly burdensome.

        2.      Defendants’ oppositions also lodge inaccurate, incendiary, and offensive

accusations to which Plaintiffs’ Counsel vigorously object. Plaintiffs’ Counsel deserves an

opportunity to respond.

        3.      Plaintiffs’ Counsel has conferred with Defendants’ Counsel and is hopeful they

will be able to narrow the scope of several requests but were unable to come to an agreement on

all requests.

        WHEREFORE, for the reasons stated above, Plaintiffs respectfully request leave to reply

to Defendants’ oppositions.

                                                       Respectfully submitted,

                                                       LOUIS A. MANDARINI, III, as he is
                                                       EXECUTIVE DIRECTOR,
                                                       MASSACHUSETTS LABORERS’
                                                       HEALTH AND WELFARE FUND, et al.

                                                       By their attorneys,


                                                       /s/ Sasha N. Gillin
                                                       Anne R. Sills, BBO No. 546576
                                                       Sasha N. Gillin, BBO No. 690769
                                                       Nathan P. Goldstein BBO No. 666101

                                                  2
         Case 1:17-cv-11506-NMG Document 51 Filed 11/08/18 Page 3 of 3



                                                      Segal Roitman, LLP
                                                      33 Harrison Avenue, 7th Floor
                                                      Boston, MA 02111
                                                      (617) 742-0208
                                                      asills@segalroitman.com
                                                      sgillin@segalroitman.com
                                                      ngoldstein@segalroitman.com


                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       The undersigned counsel certifies that she has conferred with Defendants’ counsel in
good faith to attempt to resolve or narrow the issues.

                                               /s/ Sasha N. Gillin
                                              Sasha N. Gillin

Dated: November 8, 2018




                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the above document has been filed through the ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 8th day of November 2018.


                                                      /s/ Sasha N. Gillin
                                                      Sasha N. Gillin




                                                  3
